DETAILED ACTION
This office action is in response to applicant's amendments and remarks filed on September 20, 2021.  
Claims 1-17 have been cancelled.  
Claims 18, 20-21, 23, 25, 29-30 and 33-34 have been amended.
Claims 18-34 are currently allowed.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instant invention is generally relates to an image reading apparatus that reads a sheet being conveyed and stores an image used for predetermined processing with high image quality (see original disclosure, i.e. para. 6 and etc.).
With regard to Claim 18, the closest prior arts of record, Morisawa, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…storing, into a memory, a read image of a first region of a leading edge side of the sheet in the conveyance direction, and a read image of a third region subsequent to a second region subsequent to the first region and of a trailing edge side of the sheet in the conveyance direction, and performing predetermined processing based on the read image of the first region and the read image of the third region stored in the memory, wherein a read image of the second region is not stored in the memory”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claims 19-32, the claims are depending directly or indirectly from the independent Claim 18, each encompasses the required limitations recited in the independent claim discussed above.
With regard to Claim 33, the closest prior arts of record, Morisawa, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…storing, into a memory, a read image of a first region of a leading edge side of the sheet in the conveyance direction, and a read image of a third region subsequent to a second region subsequent to the first region and of a trailing edge side of the sheet in the conveyance direction, and performing predetermined processing based on the read image of the first region and the read image of the third region stored in the memory, wherein a read image of the second region is not stored in the memory”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
With regard to Claim 34, the closest prior arts of record, Morisawa, do not disclose or suggest fully, among the other limitations, the additional required limitation of “…storing, into a memory, a read image of a first region of a leading edge side of the sheet in the conveyance direction, and a read image of a third region subsequent to a second region subsequent to the first region and of a trailing edge side of the sheet in the conveyance direction, and performing predetermined processing based on the read image of the first region and the read image of the third region stored in the memory”.  These additional features in combination with all the other features required in the claimed invention, are not fully disclosed by the prior art(s) of record.
Therefore, Claims 18-34 are objected to.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacky X. Zheng whose telephone number is (571) 270-1122.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm, alt. Friday Off.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y. Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JACKY X ZHENG/Primary Examiner, Art Unit 2675